The defendant appeals from a judgment of civil contempt for failure to make support payments for the plaintiff and their minor children as provided in a judgment of divorce. While this appeal was pending, a house which the parties owned was sold and a part of the proceeds was taken by a *900receiver to satisfy arrearages in the defendant’s payments. The receiver had previously been appointed for this purpose. Since (as indicated in the receiver’s "Motion to Discharge Lis Pendens”) that sum satisfied the arrearages, the defendant is purged of contempt. Ainslie v. Ainslie, 6 Mass. App. Ct. 692,693 (1978), citing Sodones v. Sodones, 366 Mass. 121, 130 (1974). Therefore, the judgment of contempt is reversed, not on the merits, but because the issue has become moot. The case is remanded to the Probate Court with instructions to dismiss the complaint. Nilsson v. Pearson, 301 Mass. 228, 229 (1938). Bettigole v. City Council of Springfield, 1 Mass. App. Ct. 816, 817 (1973).
John R. Mullen, pro se, submitted a brief.

So ordered.